On Motion to Recall Remittitur and Correct Mandate. '


Per Curiam.

After the remittitur was issued it was made to appear that the mandate directing judgment against the administrators in their official capacity was not justified by the facts disclosed by the record. Thereupon, at the request of counsel representing all parties, the remittitur was recalled. It appears that Thomas, as administrator de bonis non, petitioned the trial court to he substituted in place of Grimes and Jones as defendants in their individual capacity, and as administrators of the estate. On this petition an order was entered substituting Thomas, in his representative capacity, in place of Grimes and Jones, as administrators, but denied as to them individually. It thus appears that subsequent to this order. Grimes and Jones were not before the trial court in their representative capacity, and hence, not here as such, and it was a mistake to direct a judgment against “the administrators in their official capacity,” when in fact there was but one, namely, Thomas. It is therefore ordered that the mandate of this court be corrected so it will direct that judgment he entered against all the intervenors, in accordance with the views expressed in the opinion, which includes the administrator, Thomas. Let remittitur issue accordingly.

Mandate corrected.

Mr. Justice Scott dissents.
Mr. Justice Teller not participating.